DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of and claims the benefit of U.S. Utility Application No. 16/281,000 filed February 20, 2019, which in turn claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application 62/687,122, filed on June 19, 2018.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on December 14, 2020 and March 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Acknowledgment
5.	Acknowledgment is made of Applicant’s submission of the application, dated December 14, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claim 17 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 17, it recites, “The method of claim 16, wherein the second subfield is an LCID field in the X-Byte-BSR.”
The examiner objects the usage of the acronym “LCID” and suggests amending it to include its meaning, e.g., “Logical Channel Identifier (LCID).” 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,334. 
Regarding claim 20, it recites, “A method of reporting a buffer status to a base station by a user equipment (UE) in a wireless communication network, the method comprising: 
receiving, by the user equipment, a mapping between a first logical channel and a first value; 
receiving an uplink grant to transmit a Media Access Control (MAC) Protocol Data Unit (PDU); 
determining if a number of remaining bits in the MAC PDU is less than a size of a Short Buffer Status Report (BSR) Control Element (CE) plus a subheader of a BSR CE and is also greater than or equal to the size of the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE; and 
based on determining that the number of remaining bits in the MAC PDU is less than the size of the Short Buffer Status Report (BSR) Control Element (CE) plus the subheader of the BSR CE and is also greater than or equal to the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE, including an X-Byte- BSR in the MAC PDU.”
Claim 1 of U.S. Patent No. 10,869,334 recites, “A method of reporting a buffer status to a base station by a user equipment (UE) in a wireless communication network, the method comprising: 
receiving, by the user equipment, a mapping between a first logical channel and a first value; 
receiving an uplink grant to transmit a Media Access Control (MAC) Protocol Data Unit (PDU); 
determining if a number of remaining bits in the MAC PDU is less than a size of a Short Buffer Status Report (BSR) Control Element (CE) plus a subheader of a BSR CE and is also greater than or equal to the size of the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE; 
based on determining that the number of remaining bits in the MAC PDU is less than the size of the Short Buffer Status Report (BSR) Control Element (CE) plus the subheader of the BSR CE and is also greater than or equal to the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE, including an X-Byte-BSR in the MAC PDU; 
determining if the first logical channel has data pending for transmission and that the first logical channel has a highest priority of logical channels that have data pending for transmission; based on determining that the first logical channel has data pending for transmission and that the first logical channel has the highest priority of the logical channels that have data pending for transmission: setting a first subfield of the X-Byte-BSR to the first value; setting a second subfield of the X-Byte-BSR to a second value that is associated with the first value; and transmitting the MAC PDU to the base station.”
Based on the information presented above, claim 20 claims the elements of the first part of the claim 1 of U.S. Patent No. 10,869,334.
In fact, claim 20 is merely a broader version of the claim 1 of U.S. Patent No. 10,869,334 by eliminating the term “determining if the first logical channel has data pending for transmission and that the first logical channel has a highest priority of logical channels that have data pending for transmission; based on determining that the first logical channel has data pending for transmission and that the first logical channel has the highest priority of the logical channels that have data pending for transmission: setting a first subfield of the X-Byte-BSR to the first value; setting a second subfield of the X-Byte-BSR to a second value that is associated with the first value; and transmitting the MAC PDU to the base station” as indicated in italics above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 1 is rejected under 35 U.S.C. 112(a), as being a single means claim.
Regarding claim 1, it recites “A base station comprising: 
a radio frequency (RF) receiver; and 
a processor and memory system coupled to the RF receiver and comprising instructions that are executable to: 
receive, using the RF receiver, a One-Byte-Buffer Status Report for a Logical Channel Group with a highest priority logical channel and data available for transmission by a user equipment (UE), the One-Byte-Buffer Status Report indicating that a number of padding bits in a Media Access Control (MAC) Protocol Data Unit (PDU) is greater than or equal to a size of a subheader of a Short Buffer Status Report (BSR) or greater than or equal to the size of the Short BSR and is also less than the size of the Short BSR plus the subheader of the Short BSR.”   
This is an apparatus claim, i.e., a base station. Apparently, the limitation includes one function only, that is “receive, using the RF receiver, a One-Byte-Buffer Status Report” as indicated in italics above.
A single means claim does not comply with the enablement requirement of 35 U.S.C. 112(a), because “the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.”  MPEP § 2164.08(a) (citing to In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983)).  See also, MPEP § 2181.
Allowable Subject Matter
11.	Claims 7-16, 18, and 19 are allowed. Claim 17 is objected to under 37 CFR 1.75(c) as presented above, but would be allowable, if the issue is overcome.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yi et al. (US 10,945,154) and Yin et al. (US 2017/0353819) are generally directed to various aspects of a method for performing a buffer status reporting in a communication system, including configuring a plurality of sidelink logical channels, wherein each of the plurality of sidelink logical channels has an associated priority and belongs to a LCG, generating a SL BSR MAC CE including buffer sizes of LCGs in decreasing order of a LCG priority, wherein the LCG priority of a LCG is determined as a highest priority of a logical channel among priorities of logical channels belonging to the LCG, and transmitting a MAC PDU including the SL BSR MAC CE; the resource allocation on relay channel in a wireless communication system, wherein a first UE receives a transport block from a second UE and the transport block contains a MAC control element, the first UE triggers and transmits a scheduling request to a base station when the first UE has no data available for transmission and has no uplink resource for transmission of the buffer status report.
However, in consideration of the claim limitations filed December 14, 2020, the information disclosure statement submitted December 14, 2020 and March 15, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving a MAC PDU from the user equipment, the MAC PDU including an X-Byte-Buffer Status Report (X-Byte-BSR), the X-Byte-BSR indicating that a number of remaining bits in the MAC PDU is less than the size of a Short Buffer Status Report (BSR) Control Element (CE) plus a subheader of the BSR CE and is also greater than or equal to the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE;” and “wherein the first value and the second value indicate that the first logical channel has data pending for transmission and that the first logical channel has a highest priority of the logical channels that have data pending for reception from the UE,” as specified in claim 7. 
Dependent claims 2-19 are also allowable for incorporating the features recited in the independent claim(s).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim et al. (US 2013/0028223) is directed to various aspects of processing scheduling information in a terminal into which a plurality of forward carriers and reverse carriers are aggregated are provided, wherein the terminal receives a control message from a base station, the control message including information on a reverse carrier added by the carrier aggregation, and determines a new buffer state table to be used for reporting the state of buffers to the base station, based on the information included in the control message;
Yi et al. (US 10,945,154) is cited to show a method for performing a buffer status reporting in a communication system, including configuring a plurality of sidelink logical channels, wherein each of the plurality of sidelink logical channels has an associated priority and belongs to a LCG, generating a SL BSR MAC CE including buffer sizes of LCGs in decreasing order of a LCG priority, wherein the LCG priority of a LCG is determined as a highest priority of a logical channel among priorities of logical channels belonging to the LCG, and transmitting a MAC PDU including the SL BSR MAC CE;
Yin et al. (US 2017/0353819) is cited to show resource allocation on relay channel in a wireless communication system, wherein a first UE receives a transport block from a second UE and the transport block contains a MAC control element, the first UE triggers and transmits a scheduling request to a base station when the first UE has no data available for transmission and has no uplink resource for transmission of the buffer status report;
You et al. (US 2015/0257173) is directed to various aspects of defining a new identifier for transmitting an upper layer signal for user equipment in a specific mode, and transmitting the upper layer signal by means of scrambling by using the new identifier;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473